 Case 2:20-cv-07833-AB-JEM Document 17 Filed 12/23/20 Page 1 of 1 Page ID #:106



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. 2:20-CV-07833-AB (JEMx)
12    UNITED AFRICA-ASIAN
13    ABILITIES CLUB; ANNA MARIE
      WIGGINS;
                                                 ORDER DISMISSING CIVIL
14                                               ACTION
                      Plaintiffs,
15
      v.
16
      NK FELIZ ENTERPRISES, L.P.
17
                      Defendant.
18
19
           THE COURT having been advised by counsel that the above-entitled action has
20
     been settled;
21
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
23
     open the action if settlement is not consummated. This Court retains full jurisdiction
24
     over this action and this Order shall not prejudice any party to this action.
25
26   Dated: December 23, 2020         _______________________________________
27                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
28
                                                1.
